Judge Owsley
delivered the Opinion of the Court.
[Absent Chief Justice Bibb.]
Upon examination of the various acts of assembly. which relate to the taking of proof and recording of deeds, we are of opinion, that whether the deed be a mortgage of slaves or land, it is proper *580for the clerk of the county court, where the slaves or land may be, to record the mortgage within sixty days after its execution, provided it be acknowledged, or proved by two witnesses, before him or the clerk of any other county court, and provided also that when proved or acknowledged before the clerk of any other county than that in which the land or slaves are, the proof or acknowledgment be certified upon the mortgage, by the clerk taking the same and as the mortgage, which in, tins case, was offered in evidence to the jury by Bibb, appears to have been recorded in the office of the county court Simpson, where the slaves were, within sixty days from its execution, though it was recorded up on the certificate of the clerk of Logan county, of its having been proved before him, the court below should have permitted it to have been used in evidence.
Brown, for plaintiff; Crittenden and Mayes, for defendant.
In rejecting the mortgage from going in evidence, therefore, the court erred The judgment must he reversed with cost, the cause remanded to the court below, and fun her proceedings there had, not inconsistent with this opinion.